Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebner (US 20130311877 A1),

Regarding claim 1, Ebner teaches one or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising (Ebner [30] portal server has processor executing instructions stored in memory): 
identifying a plurality of webpages within a website (Ebner [63] website pages are analyzed); 
identifying a first website characteristic detected on two or more webpages of the plurality of webpages; based on appearances of the first website characteristic that are detected on two or more webpages of the plurality of webpages: classifying the first website characteristic as a thematic characteristic for the website; storing the first website characteristic in a set of website thematic information for the website (Ebner [62-64, 66] website characteristics are determined, each characteristic is analyzed to determine whether or not it is a theme, theme characteristics are stored and non-theme characteristics are not stored); 
identifying a second website characteristic detected on one or more webpages of the plurality of webpages; based on one or more appearances of the second website characteristic detected on one or more webpages of the plurality of webpages: determining that the first website characteristic is not a thematic characteristic for the website; and refraining from storing the second website characteristic in the set of website thematic information for the website (Ebner [62-64, 66] website characteristics are determined, each characteristic is analyzed to determine whether or not it is a theme, theme characteristics are stored and non-theme characteristics are not stored).

Regarding claim 2, Ebner teaches the invention as claimed in claim 1 above. Ebner further teaches wherein classifying the first website characteristic based on the appearances of the first website characteristic comprises classifying the first website characteristic based on a number of webpages on which the first website characteristic was detected (Ebner [63] characteristic is determined to be a theme based on the frequency (based on number of pages) or count of occurrence).

Regarding claim 3, Ebner teaches the invention as claimed in claim 1 above. Ebner further teaches wherein classifying the first website characteristic based on the appearances of the first website characteristic comprises classifying the first website 30 characteristic based on a total number of appearances of the first website characteristic across the plurality of webpages (Ebner [63] characteristic is determined to be a theme based on the frequency (based on number of pages) or count of occurrence).

Regarding claim 4, Ebner teaches the invention as claimed in claim 1 above. Ebner further teaches wherein classifying the first website characteristic based on the appearances of the first website characteristic comprises: based on the appearances of the first website characteristic, computing a score representing a likelihood that the first website characteristic is the thematic characteristic of the website; and classifying the first website characteristic as the thematic characteristic for the website based on the score (Ebner [68, 71, 72, 78] a weight is calculated for a characteristic, determination is made whether the characteristic is a theme- based on the weight).

Regarding claim 5, Ebner teaches the invention as claimed in claim 1 above. Ebner further teaches wherein identifying the first website characteristic detected on two or more webpages of the plurality of webpages further comprises cross-analyzing the two or more webpages of the plurality of webpages (Ebner [77, 68, 71, 72, 78] characteristic with multiple different occurrences (which can be on different pages) are cross-analyzed to determine what to select as theme).

Regarding claim 7, Ebner teaches the invention as claimed in claim 1 above. Ebner further teaches extracting the set of website thematic information for the website; and storing the set in a transferable data file (Ebner [62-64, 66] website characteristics are determined, each characteristic is analyzed to determine whether or not it is a theme, theme characteristics are stored and non-theme characteristics are not stored).

Claim 8 is directed towards a method performing instructions similar in scope to the instructions stored by the medium of claim ****, and is rejected under the same rationale. Ebner further teaches
Claim(s) 9-12, 14, is/are dependent on claim 8 above, is/are directed towards a method performing instructions similar in scope to the instructions stored by the medium of claim(s) 2-5, 7 respectively, and is/are rejected under the same rationale.
Claim 15, is directed towards a system executing instructions similar in scope to the instructions stored by the medium of claim ****, and is rejected under the same rationale. Ebner further teaches
Claim(s) 16-19 is/are dependent on claim 15 above, is/are directed towards a system executing instructions similar in scope to the instructions stored by the medium of claim(s) 2-5 respectively, and is/are rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebner (US 20130311877 A1), in view of Talon (US 20160292275 A1).
Regarding claim 6, Ebner teaches the invention as claimed in claim 1 above. Ebner does not specifically teach wherein the thematic characteristic comprises a background image in a background of one or more webpages throughout the website.
However Talon teaches wherein the thematic characteristic comprises a background image in a background of one or more webpages throughout the website (Talon [31] important visual image such as a background image may be extracted from a webstei).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Talon of wherein the thematic characteristic comprises a background image in a background of one or more webpages throughout the website, into the invention suggested by Ebner; since both inventions are directed towards extracting characteristics from a website, and incorporating the teaching of Talon into the invention suggested by Ebner would provide the added advantage of allowing important visual information such as a background image to be extracted from a website, and the combination would perform with a reasonable expectation of success (Talon [31]).

Claim(s) 13 is/are dependent on claim 8 above, is/are directed towards a method performing instructions similar in scope to the instructions stored by the medium of claim(s) 6 respectively, and is/are rejected under the same rationale.
Claim(s) 20 is/are dependent on claim 15 above, is/are directed towards a system executing instructions similar in scope to the instructions stored by the medium of claim(s) 6 respectively, and is/are rejected under the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178